              Case 19-61471-6-dd                  Doc 1      Filed 10/18/19 Entered 10/18/19 15:55:34                              Desc Main
                                                             Document      Page 1 of 8

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Robinhood Properties L.L.C.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  60 East Main Street                                             PO Box 121
                                  Fonda, NY 12068                                                 Mountaindale, NY 12763
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Montgomery                                                      Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  60 East Main Street Fonda, NY 12068
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-61471-6-dd                     Doc 1       Filed 10/18/19 Entered 10/18/19 15:55:34                                     Desc Main
                                                                 Document      Page 2 of 8
Debtor    Robinhood Properties L.L.C.                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5311

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Brookview Town Houses LLC                                      Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-61471-6-dd                  Doc 1          Filed 10/18/19 Entered 10/18/19 15:55:34                               Desc Main
                                                                Document      Page 3 of 8
Debtor   Robinhood Properties L.L.C.                                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-61471-6-dd                 Doc 1       Filed 10/18/19 Entered 10/18/19 15:55:34                                Desc Main
                                                             Document      Page 4 of 8
Debtor    Robinhood Properties L.L.C.                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 18, 2019
                                                  MM / DD / YYYY


                             X   /s/ David Raven                                                          David Raven
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Member




18. Signature of attorney    X   /s/ David C. Temes                                                        Date October 18, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David C. Temes
                                 Printed name

                                 Lynn D'Elia Temes & Stanczyk
                                 Firm name

                                 100 Madison Street Suite 1905
                                 Syracuse, NY 13202
                                 Number, Street, City, State & ZIP Code


                                 Contact phone                                   Email address



                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 19-61471-6-dd                         Doc 1      Filed 10/18/19 Entered 10/18/19 15:55:34                                         Desc Main
                                                                       Document      Page 5 of 8

 Fill in this information to identify the case:
 Debtor name Robinhood Properties L.L.C.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 KeyBank                                                         60 East Main                                    $2,587,003.48                         $0.00          $2,587,003.48
 80 State Street, 11th                                           Street, Fonda,
 Floor                                                           New York (Section
 Albany, NY 12207                                                35.12, Block 3, Lot
                                                                 23), apartment
                                                                 building
                                                                 759 East Monroe
                                                                 Street Extension,
                                                                 Little Falls, New
                                                                 York (S
 Montgomery County                                               60 East Main                                       $101,910.62                        $0.00            $101,910.62
 Real Property Tax                                               Street, Fonda,
 County Annex                                                    New York (Section
 Building                                                        35.12, Block 3, Lot
 PO Box 1500 - 20                                                23), apartment
 Park Street                                                     building
 Fonda, NY                                                       759 East Monroe
 12068-1500                                                      Street Extension,
                                                                 Little Falls, New
                                                                 York (S




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-61471-6-dd   Doc 1   Filed 10/18/19 Entered 10/18/19 15:55:34   Desc Main
                                 Document      Page 6 of 8


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Brookview Town Houses LLC
                         PO Box 121
                         Mountain Dale, NY 12763


                         KeyBank
                         80 State Street, 11th Floor
                         Albany, NY 12207


                         Montgomery County Real Property Tax
                         County Annex Building
                         PO Box 1500 - 20 Park Street
                         Fonda, NY 12068-1500
            Case 19-61471-6-dd                         Doc 1         Filed 10/18/19 Entered 10/18/19 15:55:34            Desc Main
                                                                     Document      Page 7 of 8



                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re      Robinhood Properties L.L.C.                                                                  Case No.
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Robinhood Properties L.L.C. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 October 18, 2019                                                      /s/ David C. Temes
 Date                                                                  David C. Temes
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Robinhood Properties L.L.C.
                                                                       Lynn D'Elia Temes & Stanczyk
                                                                       100 Madison Street Suite 1905
                                                                       Syracuse, NY 13202




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
            Case 19-61471-6-dd                         Doc 1         Filed 10/18/19 Entered 10/18/19 15:55:34            Desc Main
                                                                     Document      Page 8 of 8

                                                               United States Bankruptcy Court
                                                                     Northern District of New York
 In re      Robinhood Properties L.L.C.                                                                  Case No.
                                                                                  Debtor(s)              Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, David Raven, declare under penalty of perjury that I am the Member of Robinhood Properties L.L.C., and
that the following is a true and correct copy of the resolutions adopted by the Membership of said company at a
special meeting duly called and held on the 18th day of October, 2019.

      "Whereas, it is in the best interest of this company to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that David Raven, Member of this company, is authorized and directed to
execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on
behalf of the company; and

        Be It Further Resolved, that David Raven, Member of this company is authorized and directed to appear in
all bankruptcy proceedings on behalf of the company, and to otherwise do and perform all acts and deeds and to
execute and deliver all necessary documents on behalf of the company in connection with such bankruptcy case,
and

        Be It Further Resolved, that David Raven, Member of this company is authorized and directed to employ
David C. Temes, attorney and the law firm of Lynn D'Elia Temes & Stanczyk to represent the company in such
bankruptcy case."

 Date October 18, 2019                                                          Signed /s/ David Raven
                                                                                         David Raven




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
